 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    LAFONZO R. TURNER,                                  No. 2:17-cv-1869 EFB P
11                         Plaintiff,
12              v.                                        ORDER
13    S. BYER,
14                         Defendant.
15

16             Plaintiff is a state prisoner proceeding without counsel in an action brought under 42
17
     U.S.C. § 1983. He filed this action in September of 2017. ECF No. 1. In September of 2018,
18
     plaintiff – using the assistance of another inmate – moved for appointment of counsel. ECF No.
19
     22. He stated that, in July of 2018, he suffered a traumatic brain injury which left him afflicted
20
     with: (1) ‘confusion’; (2) impairment of his vision; (3) headaches; (4) dizziness; (5) an inability to
21

22   concentrate; and (6) confinement to a wheelchair. Id. at 1-2. The court denied that motion. ECF

23   No. 24.
24             Now, plaintiff (once more with assistance from another inmate) has renewed his request
25
     for counsel and again states that his medical condition prevents him from litigating this action.
26
     ECF No. 39 at 1-2. In his motion plaintiff points out that, in another case before this district,
27
     Magistrate Judge Claire found that his medical condition warranted appointment of counsel. Id.
28
                                                         1
 1   at 4-5. While that appointment occurred in September of 2018 – nearly one year ago (id.),
 2   plaintiff has not provided any records which reflect upon his current medical condition. Absent
 3
     such records, the court cannot determine whether plaintiff’s current condition meets the
 4
     “exceptional circumstances” which would warrant appointment of counsel. See 28 U.S.C.
 5
     § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900
 6

 7   F.2d 1332, 1335-36 (9th Cir. 1990). However, the counsel representing Mr. Turner in the case

 8   before Judge Claire – Mr. Alexander Nowinski – has agreed to accept a limited appointment for

 9   the purpose of obtaining Turner’s medical records and submitting them to the court. The court
10
     will, upon receipt, examine the records and determine whether further appointment of counsel is
11
     warranted.
12
               Accordingly, it is ORDERED that:
13
               1.    Mr. Alexander Nowinski is appointed as counsel for Mr. Turner for the limited
14

15   purpose of obtaining his medical records and submitting them to the court.G:2.      Within sixty

16   days from the date of service of this order, plaintiff (through Mr. Nowinski) shall submit, to the
17   court and under seal, all of Mr. Turner’s medical records which date from July 2018 to the
18
     present. Plaintiff is directed to Local Rule 141 for the procedure to submit documents to be
19
     sealed.
20
               3.    The court will defer ruling on defendant’s motion to dismiss (ECF No. 38) until
21

22   plaintiff’s motion to appoint counsel is resolved.

23   DATED: December 12, 2019.

24

25

26

27

28
                                                          2
